   Case 2:21-cr-00328-MHT-SRW Document 14 Filed 08/19/21 Page 1 of 8



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )     CRIMINAL ACTION NO.
     v.                                  )        2:21cr328-MHT
                                         )             (WO)
JONATHAN DALE KNOTT                      )

                                ORDER

    This cause is before the court on defendant Jonathan

Dale Knott’s unopposed motion to continue his consent-

plea hearing.     Based on the representations made on the

record on August 18, 2021, and for the reasons set forth

below,    the   court   finds     that       Knott’s   plea   hearing,

previously set for August 12, 2021, should be continued

until November 18, 2021, with additional continuances

available if needed, pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court is limited by the requirements of the Speedy Trial

Act, 18 U.S.C. § 3161.        The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in an
   Case 2:21-cr-00328-MHT-SRW Document 14 Filed 08/19/21 Page 2 of 8




    information or indictment with the commission
    of an offense shall commence within seventy days
    from the filing date (and making public) of the
    information or indictment, or from the date the
    defendant has appeared before a judicial
    officer of the court in which such charge is
    pending, whichever date last occurs."

§ 3161(c)(1).        The Act excludes from the 70-day period

any “delay resulting from any pretrial motion, from the

filing    of   the   motion   through    the    conclusion     of      the

hearing on, or other prompt disposition of, such motion.”

§ 3161(h)(1)(D).       The Act also excludes from the 70-day

period any continuance based on "findings that the ends

of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."        § 3161(h)(7)(A).           In    granting      such       a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance “would be

likely to ... result in a miscarriage of justice,” §

3161(h)(7)(B)(i),       or    “would    deny     counsel     for       the

defendant ... the reasonable time necessary for effective



                                  2
   Case 2:21-cr-00328-MHT-SRW Document 14 Filed 08/19/21 Page 3 of 8




preparation, taking into account the exercise of due

diligence,” § 3161(h)(7)(B)(iv).

       The court concludes that a notification of intent to

enter a guilty plea is a pretrial motion that requires a

hearing, and that therefore any time elapsed between the

filing of a change-of-plea notice and the hearing thereon

falls    within    the    exclusion    provision     codified     at    §

3161(h)(1)(D).      See United States v. Santiago-Becerril,

130 F.3d 11, 20 (1st Cir. 1997); United States v. Mensah-

Yawson, 489 Fed. Appx. 606, 609–610 (3d Cir. 2012);

United States v. Dignam, 716 F.3d 915, 924–26 (5th Cir.

2013); United States v. Jenkins, 92 F.3d 430, 440 (6th

Cir. 1996); United States v. Mallett, 751 F.3d 907, 912–

13 (8th Cir. 2014); United States v. Alvarez-Perez, 629

F.3d    1053,   1058     (9th   Cir.   2010);    United    States      v.

Loughrin, 710 F.3d 1111, 1120 (10th Cir. 2013). See also

Henderson v. United States, 476 U.S. 321, 329–330 (1986)

(holding    that   §     3161(h)(1)(D)’s     “prompt    disposition”



                                   3
      Case 2:21-cr-00328-MHT-SRW Document 14 Filed 08/19/21 Page 4 of 8




requirement       does    not    apply     to    motions   requiring      a

hearing).

       Additionally, the court concludes that, in this case,

the ends of justice served by granting a continuance

outweigh the interest of the public and Knott in a speedy

consent-plea hearing.           Additional time is necessary for

Knott to prepare effectively for his consent plea hearing

and eventual sentencing by retaining an expert witness

who    can   evaluate     the    effect    of    his   Autism    Spectrum

Disorder on his propensity to commit the offense with

which he has been charged, and the extent to which he

would pose a danger to the community if not incarcerated

pending his sentencing.          Additional time will also enable

him to find housing that does not violate the residency

requirements       of    Alabama’s       Sex    Offender   Registration

Notification Act, Ala. Code § 15-20A-11, so that the

court may order home confinement pending sentencing or

upon     sentencing,      should     it    find    such    a    condition

warranted.

                                     4
   Case 2:21-cr-00328-MHT-SRW Document 14 Filed 08/19/21 Page 5 of 8




                                  ***

    Accordingly, it is ORDERED as follows:

    (1)     Defendant     Jonathan       Dale    Knott’s        motion    to

continue his consent-plea hearing (Doc. 9) is granted.

    (2) The consent-plea hearing, previously set for

August 12, 2021, is continued until November 18, 2021,

at 8:00 a.m. in Courtroom 2FMJ at the United States

Courthouse     Complex,     One     Church      Street,     Montgomery,

Alabama.1    All prior requirements set forth in the August

10, 2021, order (Doc. 7) remain applicable.

    (3)     Telephonic     status       conferences       are     set    for

September 17, 2021, at 8:00 a.m., and October 18, 2021,

at 8:00 a.m.    The courtroom deputy shall arrange for the

conference calls.




    1.    In his unopposed motion to continue his consent
hearing (Doc. 9), defendant Knott requested a continuance
of 30 days.    Based on the representations made on the
record on August 18, 2021, defendant Knott agrees that
more time is necessary.
                            5
   Case 2:21-cr-00328-MHT-SRW Document 14 Filed 08/19/21 Page 6 of 8




       (4)    Two   business    days    prior     to    each    status

conference, defense counsel shall file a status report

with    the   court   discussing    any   progress     made    towards

retaining an expert witness who can evaluate the effect

of defendant Knott’s Autism Spectrum Disorder on his

propensity to commit the offense with which he has been

charged,2




    2.    Defense counsel and the government may also
wish to consult the following sources, which are on file
with the court and may be made available upon request:

Attwood, T., Hénault, I., & Dubin, N. (2014). The Autism
Spectrum, Sexuality and the Law: What every parent and
professional needs to know. London, UK: Jessica Kingsley
Publishers.

Allely, C., & Creaby-Attwood, A. (2016). Sexual Offending
and Autism Spectrum Disorders. Journal of Intellectual
Disabilities and Offending Behaviour, 7(1), 35-51.

Allely, C., & Dubin, L. (2018). The Contributory Role of
Autism Symptomology in Child Pornography Offending: Why
There is an Urgent Need for Empirical Research in this
Area. Journal of Intellectual Disabilities and Offending
Behaviour, 9(4), 129-152.

Creaby-Attwood, A., & Allely, C. (2017). A Psycho-legal
Perspective on Sexual Offending in Individuals with
                           6
   Case 2:21-cr-00328-MHT-SRW Document 14 Filed 08/19/21 Page 7 of 8




Autism Spectrum Disorder. International Journal of Law
and Psychiatry, 55, 72-80.

Dubin, L.A., & Horowitz, E. (2017). Caught in the Web of
the Criminal Justice System: Autism, Developmental
Disabilities, and Sex Offenses. London, UK: Jessica
Kingsley Publishers.

Hingsburger, D., Griffiths, D., & Quinsey, V. (1991).
Detecting Counterfeit Deviance: Differentiating Sexual
Deviance from Sexual Inappropriateness. The Habilitative
Mental Healthcare Newsletter, 10(9), 51-54.

Mogavero, M.C. (2016), Autism, Sexual Offending, and the
Criminal   Justice  System,   Journal of Intellectual
Disabilities and Offending Behaviour, Vol. 7 No. 3, pp.
116-126.

Steel, C. (2016). The Asperger's Defence in Digital Child
Pornography Investigations. Psychiatry, Psychology and
Law, 23(3), 473-482.

Woodbury-Smith, M.R., Clare, I.C.H., Holland, A.J.,
Kearns, A., Staufenberg, E. and Watson, P. (2005), A
Case-control Study of Offenders with High Functioning
Autistic Spectrum Disorders, The Journal of Forensic
Psychiatry & Psychology, Vol. 16 No. 4, pp. 747-63.
   Case 2:21-cr-00328-MHT-SRW Document 14 Filed 08/19/21 Page 8 of 8




and the extent to which he would pose a danger to the

community if not incarcerated pending his sentencing; and

any progress made towards securing alternative housing

for defendant Knott.

    (5) Should more time be necessary to retain an expert

witness   and/or     secure     alternative      housing,      defense

counsel   may   file    a   motion    to   further     continue        the

consent-plea hearing.

    DONE, this the 19th day of August, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
